 USDC IN/ND case 4:20-cv-00017-JTM-JEM document 1 filed 03/16/20 page 1 of 5


                             IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF INDIANA
                                     LAFAYETTE DIVISION

LaRONDE D. GILLIS, JR.,               )
                                      )
                Plaintiff,            )
                                      )
        vs.                           )             CASE NO. 4:20-cv-17
                                      )
RODNEY PEWITT AND                     )
LANDSTAR INWAY, INC.,                 )
                                      )
                Defendants.           )

                                    NOTICE OF REMOVAL

        Defendants, Rodney Pewitt and Landstar Inway, Inc. (collectively, “Landstar

Defendants”), by counsel, hereby provide notice of removal of this action pursuant to the

provisions of 28 U.S.C. § 1332 and § 1446, from the Circuit Court of Jasper County, Indiana, to

the United States District Court for the Northern District of Indiana, Lafayette Division, and

respectfully state:

                                          Background

        1.      On February 15, 2020, Plaintiff filed his Complaint for Damages in the Circuit

Court of Jasper, County, Indiana, under Cause No. 37C01-2002-CT-000126. (Plaintiff’s

Complaint).

        2.      Plaintiff’s Complaint for Damages alleges that he was involved in a commercial

motor vehicle accident with Rodney Pewitt and during same alleges to have, incurred permanent

physical injuries, lost wages and a diminished quality of life. (See Complaint for Damages, ¶¶ 8-

11.)

        3.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 94(1)(3) and 1441(a),

because the United States District Court for the Northern District of Indiana, Lafayette Division,
 USDC IN/ND case 4:20-cv-00017-JTM-JEM document 1 filed 03/16/20 page 2 of 5


is the federal judicial district and division embracing the Circuit Court of Jasper County, Indiana,

where this action was originally filed.

       4.      By filing a Notice of Removal in this matter, Landstar Defendants do not waive

their rights to object to service of process, the sufficiency of process, jurisdiction over the person,

or venue, and Defendants specifically reserve the right to assert any defenses and/or objections to

which they may be entitled.

       5.      As discussed below, this Court has original jurisdiction under 28 U.S.C. § 1332

and this case is removable under 28 U.S.C. § 1446(b)(3).

                                          Removal is Timely

       6.      28 U.S.C. § 1446(b) provides the following time limitation on removal of civil

actions:

       The notice of removal of a civil action or proceeding shall be filed within 30 days
       after the receipt by the defendant, through service or otherwise, of a copy of the
       initial pleading setting forth the claim for relief upon which such action or
       proceeding is based, or within thirty days after the service of summons upon the
       defendant if such initial pleading has then been filed in court and is not required
       to be served on the defendant, whichever period is shorter.

       (emphasis added).

       7.      Landstar Inway, Inc. first received a copy of the Complaint for Damages on or

about February 21, 2020. Defendant Rodney Pewitt first received a copy of the Complaint for

Damages on or about February 21, 2020.

       8.      Because Defendants are filing this Notice on March 16, 2020, within thirty (30)

days after Defendants Landstar Inway, Inc., and Rodney Pewitt received a copy of the Complaint

for Damages, removal is timely.

                 Complete Diversity of Citizenship Exists Among the Parties

       9.      Plaintiff, LaRonde D. Gillis, Jr., is a citizen of the State of Indiana.


                                                  2
 USDC IN/ND case 4:20-cv-00017-JTM-JEM document 1 filed 03/16/20 page 3 of 5


        10.     Rodney Pewitt is a citizen of the State of Tennessee.

        11.     Landstar Inway, Inc. is a Florida corporation with its principal place of business

in Florida. As such, it is a citizen of the State of Florida.

        12.     Thus, the controversy in said action is entirely between citizens of different states

of the United States, and Landstar Defendants desire to remove said cause from the Circuit Court

of Jasper County, Indiana, to the United States District Court, Northern District of Indiana

pursuant to 28 U.S.C. 1332(a)(1) and 1441(a).

                      The Amount in Controversy Requirement is Satisfied

        13.     The amount in controversy requirement of 28 U.S.C. § 1332 is also satisfied.

Under 28 U.S.C. § 1332(a), the amount in controversy in a case where federal jurisdiction is

based on diversity of citizenship must exceed $75,000, exclusive of interest and costs. Where, as

here, the complaint does not specify the amount in controversy, the removing Defendants must

show a reasonable probability that the jurisdictional minimum has been met. Malinowski v.

Walgreen Co., NO. 2:08-CV-173 RM, 2008 WL 2704740, at *3 (N.D. Ind. July 3, 2008). “[A]

good-faith estimate of the stakes is acceptable if it is plausible and supported by a preponderance

of the evidence.” Id. (quoting Oshana v. Coca-Cola Co., 472 F.3d 506, 511 (7th Cir. 2006)).

        14.     The undersigned counsel has attempted to communicate with Plaintiff’s counsel

regarding damages, and Plaintiff’s counsel has not responded regarding whether Plaintiff’s

damages are under $75,000. Plaintiff’s Complaint claims permanent physical injuries, lost

wages, physical and mental pain and suffering, lost ability to perform usual activities, and a

diminished qualify of life. Accordingly, it is reasonably to presume that Plaintiff’s damages

exceed $75,000.

        15.     Because both of the requirements for federal diversity jurisdiction are satisfied,

this case is removable by Defendants.

                                                    3
 USDC IN/ND case 4:20-cv-00017-JTM-JEM document 1 filed 03/16/20 page 4 of 5


                                      Removal is Appropriate

        16.     This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332(a) because there is complete diversity among the parties, and the amount in

controversy exceeds $75,000, exclusive of interest and costs. Accordingly, removal is

appropriate pursuant to 28 U.S.C. §§ 1441 and 1446.

        17.     Defendants have attached as Exhibit A to this Notice of Removal, to the extent

existing, copies of the state court docket sheet, all pleadings, motions, orders, and all other filings,

organized in chronological order by the state court filing, as required under 28 U.S.C. §§ 1441,

1446.

        18.     Attached hereto as Exhibit B is a copy of Plaintiff’s Complaint for Damages.

        19.     This Notice of Removal is being served upon Plaintiff and contemporaneously

filed with the Clerk of Circuit Court of Jasper County, Indiana. Copies of the Notice of Filing

Notice of Removal, together with the Notice of Removal are being served upon Plaintiff

pursuant to 28 U.S.C. § 1446(b).

        20.     The filing fee of $400.00 has been paid to the Clerk of the United States District

Court at the time of filing the Notice of Removal.

        21.     A copy of Defendants’ Notice to Plaintiffs and Clerk of the Circuit Court of

Jasper County of Defendants’ Application to Remove Cause to Federal Court is attached hereto

as Exhibit C.

                                                        Respectfully submitted,

                                                        KIGHTLINGER & GRAY, LLP

                                                By:     /s/ Nathan A. Pagryzinski
                                                        Nathan A. Pagryzinski (Atty. No. 34722-49)
                                                        Erin A. Clancy (Atty. No. 21962-49)
                                                        Attorneys for Defendants, Rodney Pewitt
                                                         and Landstar Inway, Inc.

                                                   4
 USDC IN/ND case 4:20-cv-00017-JTM-JEM document 1 filed 03/16/20 page 5 of 5


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of March, 2020, the foregoing was e-filed with the
Court and served on the following counsel of record via regular mail:

Christopher A. Moeller
KEN NUNN LAW OFFICE
104 South Franklin Road
Bloomington, IN 47404
chrism@kennunn.com
Attorneys for Plaintiff


                                                    /s/ Nathan A. Pagryzinski
                                                    Nathan A. Pagryzinski

KIGHTLINGER & GRAY, LLP
One Indiana Square, Suite 300
211 N. Pennsylvania Street
Indianapolis, IN 46204
(317) 638-4521
npagryzinski@k-glaw.com




200157\60043212-1
                                                5
